TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00462-CV


In re First Bank of Beverly Hills, Successor by Merger of Girard Savings Bank, FSB,
and Wilshire Credit Corporation






ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N


	Relator First Bank of Beverly Hills, Successor by Merger of Girard Savings Bank,
FSB, and Wilshire Credit Corporation files its petition for writ of mandamus.  See Tex. R. App. P.
52.8.  We deny the petition for writ of mandamus.


  
					David Puryear, Justice
Before Chief Justice Law, Justices Kidd and Puryear
Filed:   August 26, 2004